DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the amendment and communication filed on 07/08/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/08/2022 has been entered.
As per instant Examiner Amendment, claims 1, 2, 5, 6, 11, and 12 have been further amended, and claim 4 has been cancelled.
Claims 1-3 and 5-12 have been examined and are pending in this application. Claim 1 is independent.
Claims 1-3 and 5-12 are allowed.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Valenzo, Bradley (Reg. no. 64,873), and conducted a telephone interview on 07/26/2022. During the interview, the Examiner proposed an examiner amendment to the independent claim 1, incorporating the limitation of the dependent claim 4 to clarify the claim limitations to differentiate the claimed invention over discussed prior art.
Authorization for this examiner’s amendment was given by applicant’s representative, Mr. Valenzo, Bradley on 8/05/2022. Mr. Valenzo has agreed and authorized the examiner to further amend claims 1, 2, 5, 6, 11, and 12, and to cancel claim 4. 
Amendments to the Claims:
Replacing all claims as following:
Claim 1 (currently amended):     A method for enrolling a first device in a secure network to which an information system is connected, the method comprising the steps, implemented by a trusted device connected to the secure network, of:
a) receiving from a user terminal, distinct from the first device, an authorization to connect to the first device, said authorization notifying the trusted device that the first device is authorized to connect to the secure network, wherein the connection authorization issued in step a) is conditional on the user of the terminal supplying a hardware cryptographic token and validating the hardware cryptographic token,
b) upon receiving the authorization to connect to the first device, generating cryptographic keys intended for the first device to access the secure network, and
c) enrolling the first device in the secure network by transmitting the cryptographic keys to the first device, in order for the first device be able to communicate via the secure network without requiring the user terminal to further communicate with the trusted device, such cryptographic keys securing said communication of the first device with at least the trusted device.

Claim 2 (currently amended):     The method of claim 1, comprising:
after generation of the cryptographic keys, requesting a certification of said keys with the information system,
and upon obtaining this certification, sending the cryptographic keys and an associated certificate to the first device.

Claim 3 (previously presented):     The method of claim 2, wherein the request for certification of the keys is carried out according to at least one among the Certificate Management Protocol (CMP), the Simple Certificate Enrollment Protocol (SCEP), and the Cryptography Message Syntax (CMS) protocols.

Claim 4 (cancelled):     

Claim 5 (currently amended):     The method of claim 1, wherein validating the hardware cryptographic token includes validating a personal identification code, entered by the user on a human-machine interface of the terminal.

Claim 6 (currently amended):     The method of claim 5, wherein an invitation to enter the personal identification code is triggered on the terminal by collaboration of the terminal with the hardware cryptographic token.

Claim 7 (currently amended):     The method of claim 6, wherein the hardware cryptographic token is a USB key with a processor, comprising a male connection member arranged to interconnect with a counterpart female connection member comprised in the user terminal, the interconnection of the members causing execution of a routine on the user terminal asking the user to enter his or her personal identification code.

Claim 8 (previously presented):     The method of claim 1, wherein the trusted device is a highly secure access control device of the network.

Claim 9 (previously presented):     A non-transitory computer-readable medium comprising a computer program stored thereon and including instructions for implementing the method of claim 1 when the instructions are executed by a processor.

Claim 10 (previously presented):     A trusted device comprising a processing circuit for implementing the method of claim 1.

Claim 11 (currently amended):    A user terminal comprising a processing circuit for implementing the method of claim 1.

Claim 12 (currently amended):     A hardware cryptographic token comprising a processing circuit for implementing the method according to claim 6.
Response to Arguments/Remarks
Claims 1-3 and 5-12 are allowed over prior art.
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a method for or enrolling a device in a secure network to which an information system is connected, the method comprising the steps, implemented by a trusted device connected to the secure network, of: a) receiving from a user terminal, distinct from the device to be enrolled, an authorization to connect to the device to be enrolled, b) generating cryptographic keys intended for the device to be enrolled to access the secure network, and c) transmitting the cryptographic keys to the device to be enrolled.
The closest prior art, as previously recited, Cooper et al (US 2007/0022469) is generally directed to technique, where in a network user authentication system, a network user is identified for authentication purposes using the unique identifier for a dedicated physical communication line associated with the building in which the network user is located or a digital certificate which is associated with a secure component or communication line physically attached to a building. An authentication server initially verifies the identification of the dedicated communication line to be associated with a network service subscriber or issues a unique digital certificate to be associated with the dedicated communication line for authentication purposes. The digital certificate may be stored in a building gateway or in an edge site module which is connected to the secure components of a plurality of buildings and stores unique digital certificates for each building, Kim (US 2016/0226837) is generally directed to technique, where server for authenticating a smart chip, which is connected to a terminal transmitting and receiving data to and from the smart chip through a network, the server including: a server transceiving unit receiving a card identifier identifying a user from the terminal; and an authentication unit generating an authentication key from the card identifier and authenticating the smart chip from the authentication key, in which the smart chip receives the encrypted text to generate the decrypted text from a private key, and the card identifier is a public key corresponding to the private key. Accordingly, the present invention has the advantages of increasing the safety of a transaction to confirm whether a user has a medium in possession during online and offline transactions, and Morgner (US 2016/0006566) is generally directed to a method for reading at least one attribute stored in an ID token, wherein the ID token is assigned to a user, said method comprising: determining, by a terminal, of whether a contact-based interface of the ID token is present and can be used for data exchange with the terminal. If the ID token does not have the contact-based interface or this cannot be used, implementing a zero-knowledge authentication protocol via a contactless interface of the terminal and ID token; and deriving an ID token identifier by the terminal. If the ID token has the contact-based interface and this can be used, authenticating the user to the ID token via the contact-based interface; accessing to an ID token identifier by the terminal; sending of the ID token identifier from the terminal to an ID provider computer; use of the ID token identifier by the ID provider computer in order to authenticate the ID provider computer to the ID token; and read access of the ID provider computer to the at least one attribute stored in the ID token.  
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 07/08/2022 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1, in which limitations of the dependent claim 4 has been incorporated as the additional limitations by the examiner amendment. None of Cooper, Kinm, and Morgner, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of receiving from a user terminal, distinct from the first device, an authorization to connect to the first device, said authorization notifying the trusted device that the first device is authorized to connect to the secure network, wherein the connection authorization issued is conditional on the user of the terminal supplying a hardware cryptographic token and validating the hardware cryptographic token;  upon receiving the authorization to connect to the first device, generating cryptographic keys intended for the first device to access the secure network; and enrolling the first device in the secure network by transmitting the cryptographic keys to the first device, in order for the first device be able to communicate via the secure network without requiring the user terminal to further communicate, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.
As to claims 2, 3, and 5-12, the claims are dependent from claim 1, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439